LATIMER, Judge
(dissenting) :
I dissent.
After summarizing the evidence presented by both parties, the staff legal officer, in his post-trial review, advised the officer exercising general court-martial jurisdiction, inter alia, that in his opinion the competent evidence of record established beyond a reasonable doubt accused’s guilt of the larceny for which he was convicted, and that the findings were correct in law and fact. Accordingly, for the reasons set forth *660in my dissenting opinions in United States v Bennie, 10 USCMA 159, 27 CMR 233; and United States v Clark, 10 USCMA 614, 28 CMR 180, I conclude that the post-trial advice in the case at bar meets the requirements of the Code and the Manual. I must, therefore, disagree with the disposition ordered by the majority.
I would affirm the decision of the board of review.